Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholder Nationwide Life Insurance Company: We consent to the incorporation by reference in this Registration Statement on Form N-6 our reports on Nationwide VLI Separate Account - 4 and Nationwide Life Insurance Company and subsidiaries, dated March 13, 2012 and March 1, 2012, respectively, which appear in the Registration Statement on Form N-6 (FileNo.333-43671).We also consent to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information incorporated by reference into this Registration Statement. /s/ KPMG LLP Columbus, Ohio October 26, 2012
